PRECEDENTIAL


       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 ____________

                      No. 21-1162
                        ______

               FERNANDO SAINT-JEAN

                            v.

   PALISADES INTERSTATE PARK COMMISSION;
    PALISADES INTERSTATE PARKWAY POLICE
    DEPARTMENT; MICHAEL HOLLAND, Palisades
Interstate Parkway Police Officer, Badge #403; FABRICIO
M. SALAZAR, Palisades Interstate Parkway Police Officer,
   Badge #362; PETER WOJCKIK, Palisades Interstate
  Parkway Police Officer, Badge #406; RICHARD DEY,
 Palisades Interstate Parkway Police Officer; JOHN/JANE
 DOES #1-10, Palisades Interstate Parkway Police Officer
   (fictitiously named); ANDREW SAMSON, Palisades
   Interstate Parkway Municipal Prosecutor; MICHAEL
   COPPOLA, Palisades Interstate Parkway Police Chief

Palisades Interstate Park Commission; Palisades Interstate
Parkway Police Department; Michael Holland; Fabricio M.
 Salazar; Peter Wojckik; Richard Dey; Andrew Samson,
                        Appellants
                       ____________
      On Appeal from the United States District Court
               for the District of New Jersey
                 (D.C. No. 2-19-cv-10680)
        District Judge: Honorable Kevin McNulty
                       ____________

                  Argued: June 29, 2022

 Before: JORDAN, PORTER, and PHIPPS, Circuit Judges.

                (Filed: September 23, 2022)
                       ____________

Dara C. Goodman [Argued]
Callinan & Smith
3361 Park Avenue
Suite 104
Wantagh, NY 11793

      Counsel for Appellee


Justine M. Longa [Argued]
Bryan E. Lucas
Robert J. McGuire
Office of Attorney General of New Jersey
Division of Law
Hughes Justice Complex
25 Market Street
Trenton, NJ 08625

      Counsel for Appellants



                               2
                  _______________________

                  OPINION OF THE COURT
                  _______________________

PHIPPS, Circuit Judge.

    In searching the car of a Massachusetts man who was
driving through New Jersey on a Sunday afternoon, police
officers misidentified heart-shaped Valentine’s Day candies as
illegal drugs. On that basis, the officers arrested and
prosecuted the man. After the heart-shaped objects were lab
tested over two months later, the truth came out: they were just
candies. Even with that knowledge, it still took nearly four
additional months to drop the charges against the driver.

    After that, the script flipped. The falsely accused driver
sued the officers, a prosecutor, and three governmental entities
for violations of several constitutional rights and for torts under
New Jersey law. Each of those defendants moved to dismiss
the complaint, and in their brief, the officers raised qualified
immunity defenses.

    The District Court partially granted that motion. It rejected
the officers’ request for qualified immunity for the driver’s
Fourth Amendment and related state-law claims. But it
granted the motion to dismiss for one of the constitutional
claims against the officers and all of the claims against the
prosecutor and the governmental entities. Each of the
dismissals was without prejudice, and the order permitted the
driver 30 days to amend his complaint.




                                3
    The officers filed a notice of appeal to challenge the District
Court’s denial of qualified immunity under federal and New
Jersey law. But before the officers appealed, the driver had
amended his complaint. Due to that prior amendment, the
District Court’s order was not final when the officers appealed.
And without a final order, see 28 U.S.C. § 1291, or any other
basis for appellate jurisdiction, we will dismiss this appeal.

                   FACTUAL BACKGROUND
              (AS ALLEGED IN THE COMPLAINT)

    After travelling to New Jersey for a family birthday party
the day before, Fernando Saint-Jean, who was in his early 30s,
began the return trip home to Massachusetts. As he drove with
his uncle along the Palisades Interstate Parkway in New Jersey
in the early afternoon of Sunday, May 6, 2018, a Palisades
Interstate Park Police Officer pulled the vehicle over for
driving too slowly and for having tinted windows. That
officer, Michael Holland, requested identification from both
men, and he asked them what country they were from. Saint-
Jean replied that he was originally from Haiti but had become
a United States citizen. Around that time, another Park Police
Officer, Fabricio Salazar, arrived on the scene, and the officers
ordered Saint-Jean and his uncle out of the car. The officers
began to frisk the two men, and a third Park Police Officer,
Peter Wojckik, also arrived. The officers then requested to
search the vehicle, and Saint-Jean signed a consent-to-search
form.

   In searching a storage compartment between the two front
seats, the officers found three small, sealable plastic bags
containing several heart-shaped objects. Those objects had the
appearance of Valentine’s Day candies, but Valentine’s Day


                                4
was two-and-a-half months earlier, and the officers suspected
that the items were actually controlled substances – MDMA or
ecstasy. They asked Saint-Jean what the items were, and he
replied that they were Valentine’s Day candies received from
a coworker, Tammy. Saint-Jean offered to provide Tammy’s
contact information, but the officers declined. Instead, they
arrested Saint-Jean, handcuffed him, and took him to a police
station.

   The intake process at the police station included
photographing and fingerprinting Saint-Jean; it did not involve
administering any tests on the small, heart-shaped objects.
Despite not testing the suspected drugs or calling Saint-Jean’s
coworker, two officers, Holland and Richard Dey, initiated
legal proceedings against Saint-Jean. Those included a traffic
summons and a criminal summons for possessing a controlled
substance, see N.J. Stat. Ann. § 2C:35-10a(1). After receiving
those summonses, Saint-Jean left the police station two to three
hours after the initial stop.

    The criminal charges against Saint-Jean were unsuccessful.
Before his initial appearance, the drug charge was downgraded
to a disorderly persons offense, see N.J. Stat. Ann. § 2C:36-2.
Also, over two months after his initial appearance, the New
Jersey State Police Office of Forensic Sciences analyzed the
small, heart-shaped objects and determined that they were not
controlled substances. Despite learning that information, the
prosecution continued for about four more months, until the
charges were dismissed in November 2018.




                               5
                   PROCEDURAL HISTORY

    To vindicate his rights under federal and state law, Saint-
Jean filed this suit in April 2019. See 28 U.S.C. §§ 1331, 1367.
He brought several claims against the four officers in their
individual capacities for arresting, detaining, and charging
him. Those included claims for false arrest and malicious
prosecution in violation of the Fourth and Fourteenth
Amendments, as well as claims alleging violations of
procedural and substantive due process. See 42 U.S.C. § 1983.
In addition to the claims against the officers, Saint-Jean sued
the prosecutor who litigated the criminal charges against him,
and two governmental entities: the Palisades Interstate
Parkway Police Department and the Palisades Interstate Park
Commission. 1 Saint-Jean also brought tort claims under New
Jersey law against all the defendants for false imprisonment
and abuse of process.

    The defendants moved to dismiss the complaint for lack of
jurisdiction and for failure to state plausible claims. See Fed.
R. Civ. P. 12(b)(1), (6). The officers’ leading argument was
that they should receive qualified immunity for Saint-Jean’s
constitutional and state-law tort claims. The prosecutor
asserted absolute prosecutorial immunity, and the
governmental defendants relied on state sovereign immunity.
The defendants also argued that the due process claims did not
state a claim for relief.

1
 Saint-Jean also sued Bergen County, New Jersey, and several
unidentified officers and prosecutors as John Does. But he
voluntary dismissed Bergen County, and as of the motion to
dismiss, he had not identified or served the John Doe
defendants.


                               6
    The District Court granted the motion to dismiss in part
through an order on December 28, 2020. In the accompanying
opinion, the District Court explained that state sovereign
immunity applied to the governmental entities and that
absolute immunity applied to the prosecutor, and on those
grounds, it dismissed all counts against them without
prejudice. See Saint-Jean v. Cnty. of Bergen, 509 F. Supp. 3d
87, 99 (D.N.J. 2020) (entities, federal claims); id. at 114
(entities, state claims); id. at 99–100 (prosecutor, federal
claims); id. at 114–15 (prosecutor, state claims). The District
Court also concluded that Saint-Jean’s allegations did not state
a claim for due process violations, and it dismissed those
counts, also without prejudice. See id. at 113.

    But some of Saint-Jean’s claims against the officers
survived dismissal. After accepting the allegations in the
complaint as true, the District Court determined that Saint-Jean
demonstrated a violation of a constitutional right – an arrest
and prosecution without probable cause – that applied with
obvious clarity to Saint-Jean’s particular circumstances, such
that the constitutional violation was clearly-established. See
id. at 109–12. On that basis, the District Court denied qualified
immunity to the officers under federal law and the New Jersey
Tort Claims Act. See N.J. Stat. Ann. § 59:3-1; Saint-Jean,
509 F. Supp. 3d. at 111–12 (federal claims); id. at 115 (state
claims). And without qualified immunity under either federal
or state law, the District Court permitted Saint-Jean’s
remaining constitutional and tort claims for false arrest and
malicious prosecution to proceed. See Saint-Jean, 509 F.
Supp. 3d. at 114–16.

  The District Court’s order permitted Saint-Jean 30 days to
amend his complaint to cure his pleading deficiencies. Saint-


                               7
Jean amended within that time period – 25 days after the order.
The officers also filed a notice of appeal within that time period
– 30 days after the order.

    The officers’ notice of appeal did not automatically stay the
proceedings in District Court. And without a stay, the officers
had to respond to Saint-Jean’s amended complaint. They did
so through a motion to dismiss, again on qualified immunity
grounds. After that motion was fully briefed the District Court
stayed all proceedings in the case for the pendency of this
appeal.

                          DISCUSSION

    Saint-Jean contends that his filing of an amended complaint
moots the appeal. Mootness applies when events occurring
after a court has assumed jurisdiction extinguish the
controversy such that the court can no longer award any
effectual relief to the prevailing party. See Chafin v. Chafin,
568 U.S. 165, 172 (2013); Church of Scientology of Cal. v.
United States, 506 U.S. 9, 12 (1992). But here, the District
Court’s order permitted Saint-Jean to amend his complaint
within 30 days, and he did so within that time period and before
the officers appealed. Because the original complaint was
superseded before the appeal, the District Court’s order was
not final as to the officers’ entitlement to qualified immunity
based on the pleadings, and this Court never had jurisdiction to
hear this appeal. Cf. Adam v. Barone, 41 F.4th 230, 233 (3d
Cir. 2022) (explaining that, for purposes of original
jurisdiction, the doctrine of standing addresses events
occurring before the filing of a lawsuit, whereas mootness
governs those arising after). Thus, as explained below, this
appeal should be dismissed for that reason, not mootness.


                                8
       1. An order denying qualified immunity
          under federal and New Jersey law at the
          motion-to-dismiss stage is ordinarily
          immediately appealable only with respect
          to federal qualified immunity.

    Ordinarily, an order denying federal qualified immunity
based on allegations in the complaint is immediately
appealable. Because federal qualified immunity provides
“immunity from suit,” Mitchell v. Forsyth, 472 U.S. 511, 526
(1985) (emphasis omitted), a party may appeal an order
denying federal qualified immunity at the motion-to-dismiss
stage under the collateral order doctrine. See Behrens v.
Pelletier, 516 U.S. 299, 308 (1996); George v. Rehiel, 738 F.3d
562, 571 (3d Cir. 2013).

    The same is not true for an order denying qualified
immunity under New Jersey’s Tort Claims Act. That law
confers immunity from liability, not immunity from suit. See
Brown v. Grabowski, 922 F.2d 1097, 1107–09 (3d Cir. 1990);
see also N.J. Stat. Ann. § 59:3-1. That difference is
dispositive: because New Jersey’s Tort Claims Act does not
provide immunity from suit, an order denying New Jersey
qualified immunity under that statute is not immediately
appealable. See Lozano v. New Jersey, 9 F.4th 239, 244 (3d
Cir. 2021).      Consequently, this Court lacks appellate
jurisdiction over the officers’ appeal of the denial of qualified
immunity under New Jersey law.




                               9
       2. An order denying federal qualified
          immunity based on a complaint is not
          immediately appealable if the order allows
          for amendment and the complaint is
          amended before an appeal is filed.

    Although an order denying federal qualified immunity does
not terminate the proceedings, it is ordinarily immediately
appealable under the collateral order doctrine. See Behrens,
516 U.S. at 308; George, 738 F.3d at 571. See generally
Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100, 106 (2009)
(explaining that, typically, to be final, an order must “terminate
an action” such that “a district court disassociates itself from a
case” (quoting Swint v. Chambers Cnty. Comm’n, 514 U.S. 35,
42 (1995) and Cohen v. Beneficial Indus. Loan Corp., 337 U.S.
541, 545 (1949))). That doctrine recognizes a “small class” of
orders that, even without terminating the proceedings, are
nonetheless subject to appeal. Cohen, 337 U.S. at 546. To fit
within that class, an order must have three characteristics:

       (1)    It must conclusively determine the
              disputed question;
       (2)    It must resolve an important issue
              completely separate from the merits of the
              action; and
       (3)    It must be effectively unreviewable on
              appeal from a final judgment.

Mohawk Indus., 558 U.S. at 106 (quoting Swint, 514 U.S. at
42); Cohen, 337 U.S. at 546.

   The District Court’s order here, however, did more than
deny qualified immunity to the officers based on the original


                               10
complaint. It also permitted Saint-Jean 30 days to amend his
complaint. He did so within that time and before the officers
appealed. Due to the timing of his amendment, the order did
not satisfy the first prong of the collateral order doctrine at the
time of the officers’ appeal.

    This appeal will not conclusively resolve a disputed
question. Appellate review of the District Court’s order would
resolve the officers’ qualified immunity only with respect to
the allegations in the original complaint. And here, Saint-Jean
amended his complaint before the officers appealed. Because
an amended complaint “supersedes the pleading it modifies,”
the original complaint “no longer perform[ed] any function in
the case” when the officers appealed, and a ruling on qualified
immunity based on such a pleading would not conclusively
resolve a disputed question. 6B Charles Alan Wright & Arthur
R. Miller, Federal Practice and Procedure § 1476 (3d ed.); see
also Palakovic v. Wetzel, 854 F.3d 209, 220 (3d Cir. 2017);
Snyder v. Pascack Valley Hosp., 303 F.3d 271, 276 (3d Cir.
2002). And even if this Court were to rule on qualified
immunity now, the District Court would still need to compare
the original complaint with the amended complaint and
analyze whether the appellate ruling would apply after Saint-
Jean’s amendments. Due to the need for that subsequent
comparison of the pleadings, immediate appellate review of the
order would not conclusively determine the officers’
entitlement to qualified immunity. See Swint, 514 U.S. at 42
(explaining that the collateral order doctrine “disallow[s]
appeal from any decision which is tentative, informal or
incomplete” (quoting Cohen, 337 U.S. at 546)).

    The officers nonetheless want to know whether they are
entitled to qualified immunity based on the allegations in the


                                11
original complaint. They fear that law-of-the-case principles
would obligate the District Court to adhere to its initial order
denying them qualified immunity. For that reason, they submit
that the original order is conclusive. That concern is
unfounded.

    As a prudential principle, law of the case holds that a rule
of law announced in a case should later be applied to “the same
issues in subsequent stages in the litigation.” In re Resyn
Corp., 945 F.2d 1279, 1281 (3d Cir. 1991) (quoting Devex
Corp. v. Gen. Motors Corp., 857 F.2d 197, 199 (3d Cir.
1988)). 2 Law of the case may counsel against, but does not
prevent, a district court from reconsidering its prior rulings.
See Arizona v. California, 460 U.S. 605, 618 (1983) (“Law of
the case directs a court’s discretion, [but] it does not limit the
tribunal’s power.”). 3 Because it is discretionary, law of the

2
  See also Arizona v. California, 460 U.S. 605, 618 (1983)
(“[L]aw of the case is an amorphous concept. As most
commonly defined, the doctrine posits that when a court
decides upon a rule of law, that decision should continue to
govern the same issues in subsequent stages in the same
case.”); 18B Charles Alan Wright, Arthur R. Miller, Federal
Practice & Procedure § 4478 (3d ed.) (describing law-of-the-
case doctrine as a “reluctan[ce] to reopen a ruling once made”).
3
  See also Messenger v. Anderson, 225 U.S. 436, 444 (1912)
(explaining that law-of-the-case doctrine “merely expresses
the practice of courts generally to refuse to reopen what has
been decided, not a limit to their power”); In re City of Phila.
Litig., 158 F.3d 711, 718 (3d Cir. 1998) (“[T]he law of the case
doctrine does not restrict a court’s power but rather governs its
exercise of discretion.”); 18B Charles Alan Wright, Arthur R.
Miller, Federal Practice & Procedure § 4478 (3d ed.)
(“Although courts are eager to avoid reconsideration of


                               12
case does not compel the same outcome as before for the
officers’ now pending motion to dismiss the amended
complaint. Even more, an appellate court “is not bound by
district court rulings under the law-of-the-case doctrine”
because “[a]n appellate court’s function is to revisit matters
decided in the trial court.” Musacchio v. United States,
577 U.S. 237, 245 (2016); see also 18B Charles Alan Wright
& Arthur R. Miller, Federal Practice and Procedure § 4478.6
(3d ed.) (observing “the basic principle that adherence by a
lower court to its own ruling as the law of the case does not
defeat appellate review when the issue is properly preserved
and presented”). And even if the District Court applied law of
the case to the officers’ request for qualified immunity based
on the amended complaint, that ruling would ordinarily still be
subject to immediate appellate review as a denial of qualified
immunity at the motion-to-dismiss stage. See Behrens,
516 U.S. at 308; George, 738 F.3d at 571.

                        CONCLUSION

    For the foregoing reasons, this Court lacks appellate
jurisdiction over the officers’ appeal of the order denying
qualified immunity under federal and New Jersey law, and this
case will be dismissed.




questions once decided in the same proceeding, it is clear that
all federal courts retain power to reconsider if they wish.”).


                              13